DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 11/22/2021.


Response to Arguments

Applicant's arguments filed on 11/22/2021 have been fully considered but they are not persuasive. 

 Applicant argued on the page 7 of the remark that 
 	Choyi is not concerned with communication of any information related to privacy. Rather, Choyi is concerned with security and authentication. According to paragraph [0353] of Choyi, security information and parameters may include a re- authentication protocol, capability to perform perfect forward secrecy, public/private key, and information about the type of cryptography suites that are supported. Such settings enable the AP and STA to authenticate each other and communicate with encrypted messages. 
 	Examiner respectfully disagrees, Par 0089 discloses security parameters 383 include parameters such as whether to use 802.1X, pre-shared key (PSK), counter mode with cipher block chaining message authentication code (CBC-MAC) protocol (CCMP).
 	Wherein the pre-shared key can be seen as the privacy. Choyi does discloses [0096] the method 300 may continue with the AP 204 sending 338 an association response 340. The association response 340 may include an indication of whether or not the association was successful. As illustrated at 342 the association was successful. The association between the STA 102 and AP 204 result in security parameters 383 that the STA 102 and AP 204 will use for secure communications.
 
  	Applicant argued on the page 7 of the remark that the nature of the information about the privacy settings and privacy disclaimer is fundamentally different from that of security and authentication settings.
 	Examiner respectfully disagrees, Longobardi disclose par 0006.  Maintaining wi-fi registration data corresponding to a set of wi-fi network providers and user registration data corresponding to a set of users. Those data are the privacy setting and privacy disclaimer element. Those data are not used for the security and authentication settings.
 
 	 Applicant argued on the page of remark that Choyi, Longobardi is concerned with authentication. Although Longobardi makes a single reference to privacy disclaimers at paragraph [0037], Longobardi merely mentions that privacy disclaimers can be presented to the user at a log-in form. There is no disclosure or teaching of how the privacy disclaimer information is communicated from one computing device to another. 
 	Examiner respectfully disagrees, Choyi does discloses [0096] the method 300 may continue with the AP 204 sending 338 an association response 340. The association response 340 may include an indication of whether or not the association was successful. As illustrated at 342 the association was successful. The association between the STA 102 and AP 204 result in security parameters 383 that the STA 102 and AP 204 will use for secure communications. Longobardi disclose par 0006.  Maintaining wi-fi registration data corresponding to a set of wi-fi network providers and user registration data corresponding to a set of users. Those data are the privacy setting and privacy disclaimer element. Those data are not used for the security and authentication settings. Choyi does discloses [0096] the method 300 may continue with the AP 204 sending 338 an association response 340 and wherein the pre-shared key can be seen as the privacy. The association response 340 may include an indication of whether or not the association was successful. The association between the STA 102 and AP 204 result in security parameters 383 that the STA 102 and AP 204 will use for secure communications.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-13 and 15-20   are rejected under 35 U.S.C. 103 as being unpatentable over Choyi et al 2014/0050320 in view of Longobardi et al US 2020/0204996 in view of Zuniga et al US 2017/0374034.

 	As per claim 13, Choyi disclose a method at an electronic device (ED), the method comprising:
 	 receiving, from an access point (AP), an indication that AP supports communication of privacy setting (fig.3a, 0090, the AP 204 sending a beacon 312 at 310, the beacon 312 may include security capabilities supported by the AP 204.  Wherein receiving the beacon indication of the security capabilities , i.e. privacy setting); 
 	transmitting, to the AP, a request for information about the privacy settings ( par 0091 the STA 102 sending, i.e. transmitting,  314 a probe request 316. The probe request 316 may include a request for the AP 204 to send security capabilities , i.e. privacy setting, supported by the AP 204 ); and 
receiving, from the AP, a response including information about the privacy settings ( par 0091 the AP 204 may respond,i.e. response  to the probe request 316 by sending 318 a probe response 320 that includes security capabilities supported by the AP 204, wherein the setting of the security capabilities as the privacy settings).  

 	 Choyi does not discloses AP supports a communication of privacy settings and privacy disclaimer associated with the AP (bolded emphasis added).
 	However, Longobardi discloses AP supports a communication of privacy settings and privacy disclaimer associated with the AP (par 0037. Wi-fi network, i.e. AP provides, i.e. support, privacy disclaimers and reviewing the access the policies, i.e. privacy settings).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying providing the security capabilities of Choyi, based on the teaching of providing the privacy disclaimers by the Wi-Fi of Longobardi, because doing so would provide auto populating module for the policy setting for controlling the access to the services of the Wi-Fi network providers (par 0037).
     	The combination does not explicitly disclose privacy settings and privacy controlled by the privacy manger.
 	Zuniga discloses privacy settings and privacy controlled by the privacy manger ( par 0009 The privacy manager may then determine privacy profile options based on the context of the neighboring networks, location, etc. The privacy manager may then display available privacy profile options based on the determination. The privacy manager may then receive a selection of a profile, which may be sent via a user input or a network policy. The privacy manager may then instruct each layer of a protocol stack with privacy and security settings based on the selected privacy profile. And par 0118 The privacy manager within the WTRU may then instruct each layer of the protocol stack with privacy and security settings based on the selected privacy profile 405. The selected privacy profile may include a different configuration at each layer of the protocol stack. The privacy and security settings instructions may be transmitted via a transmitter or transceiver of the WTRU or sent to another entity within the WTRU that has an interface to the network).
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying providing the security capabilities of Choyi, based on the teaching of providing the privacy disclaimers by the Wi-Fi of Longobardi, based on the teaching of because doing so would provide auto populating module for the policy setting for controlling the access to the services of the Wi-Fi network providers (par 0037).


 	As per claim 15, Choyi in view of Longobardi in view of Zuniga disclose the method of claim 13, Choyi, disclose  the combination disclose wherein the request for information is transmitted to the AP in a generic advertisement service (GAS) request frame (par 0090 a beacon 312 , i.e. request frame, that includes a RSNIE may be a beacon 312, i.e. GAS, that includes a RSNIE may be in response to a request from the STA 102.), and wherein the response received from the AP is in a GAS response frame ( a beacon 312 that includes a RSNIE may be in response to a request from the STA 102.).  


 	As per claim 16, Choyi in view of Longobardi in view of Zuniga disclose the method of claim 15, the combination disclose wherein the GAS response frame includes, in a frame body of the GAS response frame, a privacy disclaimer and settings information element (IE) (Choyi, par 0091  The probe request 316, I.e. GAS response frame, may include a request for the AP 204 to send security capabilities supported by the AP 204), the privacy disclaimer and settings IE including a privacy disclaimer field containing information about the privacy disclaimer associated with the AP ( Longobardi, par 0037. Wi-fi network, i.e. AP provides, i.e. support, privacy disclaimers and reviewing the access the policies, i.e. privacy settings), and a privacy settings field containing information about the privacy settings associated with the AP ( longobardi, par 0037. Wi-fi network, i.e. AP provides, i.e. support, privacy disclaimers and reviewing the access the policies, i.e. privacy settings).  

 	As per claim 17, Choyi in view of Longobardi in view of Zuniga disclose the method of claim 13, combination disclose further comprising: transmitting, to the AP, an indication that the ED consents to the privacy settings and privacy disclaimer associated with the AP (Choyi, par 0091 the STA 102 sending, i.e. transmitting,  314 a probe request 316. The probe request 316 may include a request for the AP 204 to send security capabilities , i.e. privacy setting, supported by the AP 204 and Longobardi, par 0037. Wi-fi network, i.e. AP provides, i.e. support, privacy disclaimers and reviewing the access the policies, i.e. privacy settings).  

 	As per claim 18. Choyi in view of Longobardi in view of Zuniga disclose The method of claim  17, the combination disclose wherein the indication is transmitted to the AP in a generic advertisement service (GAS) comeback request frame ( Choyi, par 0091  The probe request 316, I.e. GAS response frame, may include a request for the AP 204 to send security capabilities supported by the AP 204), the GAS comeback request frame including a privacy acknowledgement field ( Choyi, 0091 The probe request 316 may include a request for the AP 204 to send security capabilities supported by the AP 204. The AP 204 may respond to the probe request 316 by sending 318 a probe response 320 that includes security capabilities supported by the AP 204. The response 320 includes a RSNIE which includes the security capabilities of the AP 204. [0092] a protocol at 330 with messages 324, 328 may be used. The STA 102 may send 322 an 802.11x open authentication request 324 ), the privacy acknowledgement field being detectable as the indication that the ED consents (par 0093  [0093] The AP 204 may respond by sending 326 an 802.11x open authentication response 328, . The messages 324, 328 may be an open authentication method used to exchange security information, i.e. privacy acknowledgement filed).   

 	As per claim 19. Choyi in view of Longobardi in view of Zuniga disclose The method of claim 17, the combination disclose wherein the indication is transmitted to the AP in an association request frame ( Choyi, the STA 102 may send 334 an association request 336. The association request 336 may include an RSNIE 336 that includes the determined security capabilities 336.), the association request frame including a privacy acknowledgement field, the privacy acknowledgement field being detectable as the indication that the ED consents (Choyi, par 0096 sending 338 an association response 340. The association response 340 may include an indication of whether or not the association was successful. As illustrated at 342 the association was successful. The association between the STA 102 and AP 204 result in security parameters 383, i.e. privacy acknowledgement filed indication, that the STA 102).  


 	As per claim 20, Choyi in view of Longobardi in view of Zuniga disclose the method of claim 13, further comprising: combination disclose 
 	 transmitting, to the AP, a probe request frame ( Choyi, par 0091 the STA 102 sending, i.e. transmitting,  314 a probe request 316. The probe request 316 may include a request for the AP 204 to send security capabilities , i.e. privacy setting, supported by the AP 204); wherein the indication that the AP supports communication of privacy settings and privacy disclaimer associated with the AP is received in a probe response frame ( Longobardi, par 0037. Wi-fi network, i.e. AP provides, i.e. support, privacy disclaimers and reviewing the access the policies, i.e. privacy settings).


 	As per claim 1, Choyi disclose a method at an access point (AP), the method comprising:
 	 transmitting an indication that the AP supports communication of privacy settings associated with the AP ( par 0293 RAT1 1210 of AP-A 1216 sending, i.e. transmitting,  a beacon request 1651 at 1650. The beacon request 1651 may include security capabilities, i.e. indication, supported by RAT1 1210 of AP-A 1216. The beacon request 1651 may include information of the security capabilities of RAT1 1210 of AP-A 1216. Wherein the AP supports the security capabilities for settings); 
 	receiving, from an electronic device (ED) ( fig.3, user at the AP 204 102 ), a request for information about the privacy settings associated with the AP ( par 0091 the STA 102 sending 314 a probe request 316. The probe request 316 may include a request for the AP 204 to send security capabilities, i.e. privacy settings, supported by the AP 204.); 
 	transmitting, to a network server ( fig.3A, STA 102  server ), a query request for information about the privacy settings associated with the AP ( 0091,The AP 204 may respond to the probe request 316 by sending 318 a probe response 320, i.e. query, that includes security capabilities supported by the AP 204); 
 	receiving, from the network server, a query response including information about the privacy settings associated with the AP (par 0092  The STA 102  may send 322 an 802.11x open authentication request 324 wherein the STA 102 server received the open authentication request for privacy settings. The AP received from the STA 102 server response about authentication request of privacy settings); and 
 	transmitting, to the ED, a response including information about the privacy settings associated with the AP ( par 0096 the AP 204 sending 338 an association response 340 to the user ED device. The association response 340 may include an indication of whether or not the association was successful). 

 	Choyi does not discloses AP supports a communication of privacy settings and privacy disclaimer associated with the AP (bolded emphasis added).
 	However, Longobardi discloses AP supports a communication of privacy settings and privacy disclaimer associated with the AP (par 0037. Wi-fi network, i.e. AP provides, i.e. support, privacy disclaimers and reviewing the access the policies, i.e. privacy settings).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying providing the security capabilities of Choyi, based on the teaching of providing the privacy disclaimers by the Wi-Fi of Longobardi, because doing so would provide auto populating module for the policy setting for controlling the access to the services of the Wi-Fi network providers (par 0037).
 	The combination does not explicitly disclose privacy settings and privacy controlled by the privacy manger.
 	Zuniga discloses privacy settings and privacy controlled by the privacy manger ( par 0009 The privacy manager may then determine privacy profile options based on the context of the neighboring networks, location, etc. The privacy manager may then display available privacy profile options based on the determination. The privacy manager may then receive a selection of a profile, which may be sent via a user input or a network policy. The privacy manager may then instruct each layer of a protocol stack with privacy and security settings based on the selected privacy profile. And par 0118 The privacy manager within the WTRU may then instruct each layer of the protocol stack with privacy and security settings based on the selected privacy profile 405. The selected privacy profile may include a different configuration at each layer of the protocol stack. The privacy and security settings instructions may be transmitted via a transmitter or transceiver of the WTRU or sent to another entity within the WTRU that has an interface to the network).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying providing the security capabilities of Choyi, based on the teaching of providing the privacy disclaimers by the Wi-Fi of Longobardi, based on the teaching of because doing so would provide auto populating module for the policy setting for controlling the access to the services of the Wi-Fi network providers (par 0037).


 	As per claim 12, Choyi disclose an access point (AP) comprising: 
 a processing unit coupled to a memory ( par 0060 The processor 118 may be a general purpose processor ), the memory storing instructions that (par 0059 a transceiver 120, a transmit/receive element 122, a speaker/microphone 124, a keypad 126, a display/touchpad 128, non-removable memory 130, removable memory 132 ), when executed by the processing unit, cause the AP to:
   	  transmitting an indication that the AP supports communication of privacy settings associated with the AP ( par 0293 RAT1 1210 of AP-A 1216 sending, i.e. transmitting,  a beacon request 1651 at 1650. The beacon request 1651 may include security capabilities, i.e. indication, supported by RAT1 1210 of AP-A 1216. The beacon request 1651 may include information of the security capabilities of RAT1 1210 of AP-A 1216. Wherein the AP supports the security capabilities for settings); 
 	receiving, from an electronic device (ED) ( fig.3, user at the AP 204 102 ), a request for information about the privacy settings associated with the AP ( par 0091 the STA 102 sending 314 a probe request 316. The probe request 316 may include a request for the AP 204 to send security capabilities, i.e. privacy settings, supported by the AP 204.); 
 	transmitting, to a network server ( fig.3A, STA 102  server ), a query request for information about the privacy settings associated with the AP ( 0091,The AP 204 may respond to the probe request 316 by sending 318 a probe response 320, i.e. query, that includes security capabilities supported by the AP 204); 
 	receiving, from the network server, a query response including information about the privacy settings associated with the AP (par 0092  The STA 102  may send 322 an 802.11x open authentication request 324 wherein the STA 102 server received the open authentication request for privacy settings. The AP received from the STA 102 server response about authentication request of privacy settings); and 
 	transmitting, to the ED, a response including information about the privacy settings associated with the AP ( par 0096 the AP 204 sending 338 an association response 340 to the user ED device. The association response 340 may include an indication of whether or not the association was successful). 

 	Choyi does not discloses AP supports a communication of privacy settings and privacy disclaimer associated with the AP (bolded emphasis added).
 	However, Longobardi discloses AP supports a communication of privacy settings and privacy disclaimer associated with the AP (par 0037. Wi-fi network, i.e. AP provides, i.e. support, privacy disclaimers and reviewing the access the policies, i.e. privacy settings).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying providing the security capabilities of Choyi, based on the teaching of providing the privacy disclaimers by the Wi-Fi of Longobardi, because doing so would provide auto populating module for the policy setting for controlling the access to the services of the Wi-Fi network providers (par 0037).

 	The combination does not explicitly disclose privacy settings and privacy controlled by the privacy manger.
 	Zuniga discloses privacy settings and privacy controlled by the privacy manger ( par 0009 The privacy manager may then determine privacy profile options based on the context of the neighboring networks, location, etc. The privacy manager may then display available privacy profile options based on the determination. The privacy manager may then receive a selection of a profile, which may be sent via a user input or a network policy. The privacy manager may then instruct each layer of a protocol stack with privacy and security settings based on the selected privacy profile. And par 0118 The privacy manager within the WTRU may then instruct each layer of the protocol stack with privacy and security settings based on the selected privacy profile 405. The selected privacy profile may include a different configuration at each layer of the protocol stack. The privacy and security settings instructions may be transmitted via a transmitter or transceiver of the WTRU or sent to another entity within the WTRU that has an interface to the network).
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying providing the security capabilities of Choyi, based on the teaching of providing the privacy disclaimers by the Wi-Fi of Longobardi, based on the teaching of because doing so would provide auto populating module for the policy setting for controlling the access to the services of the Wi-Fi network providers (par 0037).



 	As per claim 2, Choyi in view of Longobardi in view of Zuniga discloses the method of claim 1, the combinations discloses further comprising:
 receiving, from the ED, a probe request frame (Choyi,  par 0090 a beacon 312 , i.e. request frame, that includes a RSNIE may be a beacon 312, i.e. GAS, that includes a RSNIE may be in response to a request from the STA 102); wherein the indication that the AP supports communication of privacy settings and privacy disclaimer associated with the AP is transmitted in a probe response frame (Longobardi, par 0037. Wi-fi network, i.e. AP provides, i.e. support, privacy disclaimers and reviewing the access the policies, i.e. privacy settings).  

 	As per claim 3, Choyi in view of Longobardi in view of Zuniga discloses The method of claim 1, the combination disclose wherein the indication that the AP supports communication of privacy settings and privacy disclaimer associated with the AP is transmitted in a broadcast beacon frame (Choyi, par 0091 The probe request 316, I.e. GAS response frame, may include a request for the AP 204 to send security capabilities supported by the AP 204) and  Longobardi, par 0037. Wi-fi network, i.e. AP provides, i.e. support, privacy disclaimers and reviewing the access the policies, i.e. privacy settings).  

 	As per claim 5, Choyi in view of Longobardi in view of Zuniga discloses the method of claim 1, the combination discloses wherein the request for information is received from the ED in a generic advertisement service (GAS) request frame ( Choyi, par 0091  The probe request 316, I.e. GAS response frame,), and wherein the response transmitted to the ED is in a GAS response frame (Choyi, par 0091  The probe request 316, I.e. GAS response frame, may include a request for the AP 204 to send security capabilities supported by the AP 204 ).  

 	As per claim 6, Choyi in view of Longobardi in view of Zuniga discloses The method of claim 5, the combination discloses wherein the query response is transmitted to the network server in an access network query protocol (ANQP) query request frame, and the query response received from the network server is in an ANQP query response frame ( Choyi, 0091 The probe request 316 may include a request for the AP 204 to send security capabilities supported by the AP 204. The AP 204 may respond to the probe request, i.e. ANQP 316 by sending 318 a probe response 320 that includes security capabilities supported by the AP 204. The response 320 includes a RSNIE which includes the security capabilities of the AP 204. [0092] a protocol at 330 with messages 324, 328 may be used. The STA 102 may send 322 an 802.11x open authentication request 324) .  

 	As per claim 8, Choyi in view of Longobardi in view of Zuniga discloses The method of claim 1, the combination discloses further comprising: receiving, from the ED, an indication that the ED consents to the privacy settings and privacy disclaimer associated with the AP (Choyi, par 0293 RAT1 1210 of AP-A 1216 sending, i.e. transmitting,  a beacon request 1651 at 1650. The beacon request 1651 may include security capabilities, i.e. indication, supported by RAT1 1210 of AP-A 1216. The beacon request 1651 may include information of the security capabilities of RAT1 1210 of AP-A 1216. Wherein the AP supports the security capabilities for settings).  


 	As per claim 9, Choyi in view of Longobardi in view of Zuniga discloses The method of claim 8,  the combination discloses wherein the indication is received from the ED in a generic advertisement service (GAS) comeback request frame, the GAS comeback request frame including a privacy acknowledgement field, and wherein the AP is configured to detect the privacy acknowledgement field as the indication that the ED consents (Choyi, 0091 The probe request 316 may include a request for the AP 204 to send security capabilities supported by the AP 204. The AP 204 may respond to the probe request, i.e. GAS, 316 by sending 318 a probe response 320 that includes security capabilities supported by the AP 204. The response 320 includes a RSNIE which includes the security capabilities of the AP 204. [0092] a protocol at 330 with messages 324, 328 may be used. The STA 102 may send 322 an 802.11x open authentication request 324   and  Longobardi, par 0037. Wi-fi network, i.e. AP provides, i.e. support, privacy disclaimers and reviewing the access the policies, i.e. privacy settings).  

 	As per claim 10, Choyi in view of Longobardi in view of Zuniga discloses The method of claim 8, the combination discloses wherein the indication is received from the ED in an association request frame, the association request frame including a privacy acknowledgement field, and wherein the AP is configured to detect the privacy acknowledgement field as the indication that the ED consents (Choyi, 0091 The probe request 316 may include a request for the AP 204 to send security capabilities supported by the AP 204. The AP 204 may respond to the probe request, i.e. ANQP 316 by sending 318 a probe response 320 that includes security capabilities supported by the AP 204. The response 320 includes a RSNIE which includes the security capabilities of the AP 204. [0092] a protocol at 330 with messages 324, 328 may be used. The STA 102 may send 322 an 802.11x open authentication request 324 and  Longobardi, par 0037. Wi-fi network, i.e. AP provides, i.e. support, privacy disclaimers and reviewing the access the policies, i.e. privacy settings).  

 	As per claim 11, Choyi in view of Longobardi  in view of Zuniga discloses The method of claim 8,  the combination discloses further comprising: transmitting, to the ED, an indication of receipt of the consent ( Choyi, par 0293 RAT1 1210 of AP-A 1216 sending, i.e. transmitting,  a beacon request 1651 at 1650. The beacon request 1651 may include security capabilities, i.e. indication, supported by RAT1 1210 of AP-A 1216. The beacon request 1651 may include information of the security capabilities of RAT1 1210 of AP-A 1216 of the device 102).  


 				Allowable Subject Matter
Claims 4 and 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner, the claim 14 into claim 13. Not the claim 13 into claim 14. The same as for the claim 4 and 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stinson disclose US 2012/0173869 disclose disclaimer may also be presented to the user informing the user of the risks associated with utilizing an unprotected wireless network. The disclaimer may be presented once, or on every use, before the system proceeds to the authentication step. The disclaimer dialog box may include an acknowledgement button, and the user's response may then be recorded and saved as part of the user data in data store 130. The system may continue to periodically check all user devices 110 within the home network to verify that they are still secured. The system may also periodically check gateway 115. This may be done using Technical Report 069 (TR-69 functions). TR-69 is a bidirectional HTTP based protocol that may provide for communications between customer premises 105 and the service provider. TR-69 permits devices within customer premises 105 to be configured without user input. TR-69 essentially controls certain configurations and settings at customer premise 105. In addition to verifying that a network is secure, system 100 may generate an alert notifying the user via user device 110.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496